         Case 7:16-cv-05173-ECR Document 193-1 Filed 11/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NUANCE COMMUNICATIONS, INC.,                          Civ. No. 16-cv-5173-ECR

                                Plaintiff,             ECF Case

 - against-                                            [fl\{'lf,M}sl)\ ORDER TO SEAL
                                                       DOCUMENTS
 INTERNATIONAL BUSINESS
 MACHINES CORPORATION

                                Defendant.


         This matter having come before the Court by way of Defendant International Business

Machines Corporation and Plaintiff Nuance Communications, Inc.'s (together, the "Parties")

request to allow the filing under seal of witness declarations that have been previously submitted

to this Court and any exhibits thereto.

         IT IS HEREBY ORDERED that the Parties' request is granted and the Parties should file

redacted versions of the witness declarations and exhibits thereto on the public docket and

unredacted versions of the same under seal.




Dated:


                                                          (\Q__          -e.1.~
                                                          J   Hon. Eduardo C. Rob7eno
                                                              United States District Judge
